383 F.2d 783
FIREMAN'S FUND INSURANCE COMPANY and Home Fire & MarineInsurance Company, Appellants,v.the COTTON INSURANCE ASSOCIATION et al., Appellees.
No. 24501.
United States Court of Appeals Fifth Circuit.
Oct. 2, 1967, Rehearing Denied Nov. 15, 1967.

Sam F. Lowe, Jr., Atlanta, Ga., for appellants.
Robert S. Sams, Gerald P. Thurmond, Atlanta, Ga., for appellees.
Before TUTTLE, BELL and SIMPSON, Circuit Judges.
PER CURIAM:


1
Appellants, plaintiffs below, and twenty five defendant insurance companies were members of The Cotton Insurance Association, another defendant.  Through merger, appellants became members of a competitor cotton association.  They refused to withdraw from membership in one or the other of the cotton associations and The Cotton Insurance Association terminated their memberships by invoking Rule 7 of the General Rules of Operation of the Association.1  The District Court concluded that the reason for the termination was irrelevant in that no cause for termination was necessary under the provisions of the rule.  We agree.  The conclusions reached by the District Court in its order granting appellees' motion for summary judgment are correct.  There was no genuine issue as to any material fact in the posture of the case and appellees were entitled to judgment as a matter of law.


2
Affirmed.



1
 'Any Company's membership in this Association may be terminated by an 80% Affirmative vote of the entire membership, not including the Member voted on * * *.'